797 F.2d 973
8 ITRD 1112, 4 Fed. Cir. (T) 102
SUNBURST FARMS, INC., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 86-749.
United States Court of Appeals,Federal Circuit.
Aug. 8, 1986.

Sunburst Farms, Inc. appeals from the final judgment of the United States Court of International Trade, reported at 620 F. Supp. 735 (1985), which dismissed Sunburst Farm's challenge to the Customs Service's imposition of duties on cut flowers, item 192-21, TSUS, imported from Colombia.  We affirm.
Thomas A. Rothwell, Jr. and Joseph A. Vicario, Jr., Heron, Burchette, Ruckert & Rothwell, Washington, D.C., argued for appellant.  With them on brief were Alfred G. Scholle and Christine C. Ryan.
Veronica A. Perry, Commercial Litigation Branch, Dept. of Justice, New York City, argued for appellee.  With her on brief were Richard K. Willard, Asst. Atty. Gen., David Cohen, Director, and Joseph I. Liebman, Attorney in Charge, Intern. Trade Field Office.
Before NIES, Circuit Judge, MILLER, Senior Circuit Judge, and BISSELL, Circuit Judge.
OPINION
NIES, Circuit Judge.


1
Upon consideration of each of Sunburst Farms' arguments to the contrary, we conclude that the instant case is controlled by this court's holding in Florsheim Shoe Co. v. United States, 744 F.2d 787 (Fed.Cir.1984).  Accordingly, we affirm on the basis of Chief Judge Re's opinion.


2
Affirmed.